Citation Nr: 1713211	
Decision Date: 04/14/17    Archive Date: 04/26/17

DOCKET NO.  08-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date prior to May 21, 2007, for the grant of service connection for psychiatric disability.

3.  Entitlement to an effective date prior to July 17, 2007, for the grant of service connection for hypertension.

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to increases in the "staged" ratings assigned for posttraumatic stress disorder (PTSD) with major depressive disorder (psychiatric disability), currently evaluated at 50 percent, prior to February 24, 2011, and 70 percent from that date.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1971. 

The matter of entitlement to increases in the "staged" ratings assigned for psychiatric disability is before the Board of Veterans' Appeals (Board) on remand from the Court of Appeals for Veterans Claims (Court).  It originally came before the Board on appeal from a March 2008 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, effective May 21, 2007, and assigned a 30 percent rating.  The matter was previously before the Board in August 2009, when another Veterans Law Judge (VLJ), inter alia, denied the claim for a rating in excess of 30 percent.  The Veteran appealed the adverse portion of that decision to the Court, resulting in a November 2009 Joint Motion for Remand (JMR) by the parties.  A November 2009 Court Order remanded the matter for compliance with the instructions in the JMR.  In May 2010, the Board remanded the matter for additional development.  

In an interim May 2011 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disability to include major depressive disorder without psychotic features and granted a "staged" rating of 50 percent, effective February 24, 2011.  Following additional development, in a March 2013 rating decision the RO increased the rating for both "stages", granting a 50 percent rating for the period prior to February 24, 2011, and a 70 percent rating from that date.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue is characterized above to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.  This matter has been reassigned to the undersigned.

The matter of the effective date assigned for the grant of service connection for psychiatric disability is also before the Board on appeal from the March 2008 rating decision; it has not previously been considered by the Board.  The matters of service connection for tinnitus and the rating and effective date assigned for the grant of service connection for hypertension are before the Board on appeal from a November 2012 rating decision of the Waco RO.  The undersigned requested an advisory medical opinion regarding tinnitus from the Veterans Health Administration (VHA) in October 2016.

[The Board acknowledges that entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) was raised during the pendency of this claim.  In a December 2015 rating decision, the RO granted entitlement to TDIU, effective February 14, 2015, (the first day after the Veteran retired from full-time employment).  The Veteran did not initiate an appeal of the effective date assigned.  Consequently, the matter of TDIU is not before the Board.]

The matter of entitlement to service connection for erectile dysfunction, claimed as secondary to psychiatric disability, was raised by the record in a September 2009 substantive appeal, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board has no jurisdiction over that matter and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).

The issue of an effective date prior to May 27, 2007, for the grant of service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is reasonably shown to be aggravated by his service connection psychiatric disability.

2.  The first communication from the Veteran construed as expressing an intent to file a claim of service connection for hypertension was received on July 17, 2007.

3.  The Veteran's hypertension requires continuous medication for control; it is not shown to have been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

4.  Prior to February 24, 2011, the Veteran's psychiatric disability was manifested by no more than occupational and social impairment with reduced reliability and productivity; from February 24, 2011, the Veteran's psychiatric disability was manifested by no more than occupational social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  An effective date prior to July 17, 2007, is not warranted for the award of service connection for hypertension.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

3.  An initial rating of 10 percent, but no higher, for hypertension is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Code 7101 (2016).

4.  Increases in the "staged" ratings assigned for psychiatric disability, currently evaluated as 50 percent prior to February 24, 2011, and 70 percent from that date, are not warranted.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Inasmuch as the service-connection matter is being granted, there is no reason to belabor the impact of notice and assistance requirements on that matter.

As regards the increased rating and effective date matters decided herein, VA's duty to notify was satisfied by letters dated June 2007, August 2007, and December 2008, June 2009, and September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board notes that determinations regarding effective dates of awards of service connection are based essentially on what is already in the record, and when it was received, and that further development of the record is generally not necessary.  The Board finds that the record includes adequate competent evidence to decide the matter of an earlier effective date for the grant of service connection for hypertension, and that no further development of the evidentiary record with respect to that issue is necessary.  See generally 38 C.F.R. § 3.159 (c)(4). 

With respect to the increased rating claims decided herein, the Veteran's service treatment records (STRs) and identified pertinent postservice treatment records have been secured.  The AOJ arranged for VA psychiatric examinations in March 2008, February 2011, October 2013, and June 2015 and a VA hypertension examination in February 2012.  The Board finds that the reports of those examinations, together, contain sufficient clinical findings and information regarding the history and features of the disabilities to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, when considered in conjunction with the analysis, below, the development conducted constitutes substantial compliance with the prior remand directives (requiring VA to obtain records, provide examinations, and consider specific evidence) of the Court and Board regarding the matter of the rating assigned for psychiatric disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record as it stands includes adequate competent evidence to decide the increased rating claims.

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a causal link (nexus) between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran raised two theories of entitlement: (1) service connection on a direct basis, due to (established) noise exposure during active service (see, e.g., December 2011 claim) and (2) service connection on a secondary basis, claimed as aggravated by his service-connected psychiatric disability (see, e.g., January 2013 statement).  The Veteran submitted treatise evidence in support of his second theory of entitlement.  

On October 2013 VA audiology examination, the examiner explained that the second theory of entitlement was outside the scope of an audiologist.  In June 2014, a VA staff physician stated that the treatise evidence submitted by the Veteran were "neither authoritative" nor based in fact; no rationale was provided for that opinion.
In October 2016, the Board sought a VHA expert opinion in this matter.  With respect to secondary service connection, the VHA expert opined that "there is a plethora of research" indicating that psychiatric disability "contributes to the worsening of [the Veteran's] tinnitus or at least the perception of it."  The VHA expert further explained that "[a]ny stress will increase the awareness and intensity of the tinnitus."  

The October 2013 VA audiologist did not provide a nexus opinion with respect to secondary service connection, and the June 2014 opinion lacked any rationale.  Thus, neither report is probative evidence weighing against the Veteran's claim.  The only other objective (medical) evidence of record is the January 2017 VHA expert opinion, which supports the Veteran's claim.  As that opinion includes rationale and citation to the medical literature, the Board finds that it is probative evidence weighing in favor of the Veteran's claim.

The only probative medical evidence in favor of the Veteran's claim is favorable.  
Consequently, the Board finds service connection on a secondary basis is warranted, and the appeal in this matter is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  As the benefit sought, service connection, is being granted under the second theory of entitlement presented (on a secondary basis), further discussion of the first theory (on a direct basis) is unnecessary.

Earlier Effective Date

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Under the version of 38 C.F.R. § 3.155 in effect prior to March 24, 2015, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  

In the present appeal, the RO liberally construed correspondence received July 17, 2007, and related to the then-pending claim of service connection for psychiatric disability, as an informal claim of service connection for hypertension, based on the Veteran's statement that "three years ago [he] had to go to the doctor for high blood pressure."  When service connection was granted, the effective date assigned was the date the informal claim was received, in accordance with 38 C.F.R. § 3.400.

Neither the Veteran nor his attorney has presented argument in favor of an earlier effective date for the grant of service connection for hypertension.  (See, e.g., November 2012 notice of disagreement, stating merely that the Veteran sought "review of all issues" in the pertinent rating decision, "including the failure to award ... [an] earlier effective date for hypertension.")  Therefore, the Board has reviewed the full record to determine whether any evidence supports the Veteran's appeal of this matter.  The first correspondence from the Veteran seeking disability compensation was a VA Form 21-526 (VETERAN'S APPLICATION FOR COMPENSATION AND PENSION) received in May 2007.  Under Part B: Compensation, the only disability listed is PTSD.  In the accompanying VA Form 21-4142 (medical release), PTSD is the only disability identified.  In June 2007, VA received the Veteran's signed VCAA Notice Response; no disability is identified.  The next correspondence from the Veteran was the July 17, 2007, statement construed as his informal claim.  The Board finds that there is no correspondence prior to July 17, 2007, that may be construed as a claim of service connection for hypertension.  

To the extent that the Veteran (and his attorney) may be suggesting that an earlier effective date is warranted because entitlement arose (i.e., hypertension was diagnosed) prior to the effective date currently assigned, 38 C.F.R. § 3.400 explicitly that the effective date will be the latter of the date entitlement arose or the date the claim was received.  Here, the latter date is the date the claim was received, which is the effective date assigned.  Notably, the version of 38 C.F.R. § 3.157(b) in effect at the time the Veteran filed his claim provides that the receipt of a VA outpatient or hospital examination or admission to a VA hospital can constitute an informal claim for increased benefits once a claim for compensation has been already allowed.  That provision is not applicable in this case, where the Veteran is appealing the effective date of the grant of service connection and not the effective date of a claim for an increased rating.

In summary, there is no evidence of record prior to July 17, 2007, indicating an intent to apply for disability benefits related to hypertension, and neither the Veteran nor his representative have raised any argument that would otherwise support an earlier effective date.  While the Board regrets that a more favorable decision could not be reached on this issue, the preponderance of evidence is against the claim for an effective date prior to July 17, 2007, for the grant of service connection for hypertension, and the appeal in that matter must be denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Hypertension

The Veteran's hypertension is rated under 38 C.F.R. § 4.104, Code 7101.  Under Code 7101, a 10 percent rating is warranted when systolic pressure is predominantly 160 or more or diastolic pressure is predominantly 100 or more, to include where diastolic pressure is historically 100 or more but is controlled by continuous use of medication.  A 20 percent rating is warranted when diastolic pressure is predominantly at least 110 or systolic pressure is predominantly at least 200.  Higher ratings require higher predominant diastolic or systolic ratings.

Private treatment records indicate that the Veteran was diagnosed with hypertension in October 2004.  His blood pressure has been closely monitored since that time, as documented in the private and VA treatment records associated with the claims file.  Of the blood pressure readings of record for the year following diagnosis, 8 of 20 reflected diastolic pressures of 100 or more and 10 of 20 reflected systolic pressures of 160 or more.  The Veteran was prescribed medication to control his blood pressure.  Considering the record in the light most favorable to the Veteran, as is required, the Board finds that the historical medical record indicates that the Veteran requires continuous use of medication to control diastolic pressure that is predominantly 100 or more.  Consequently, an initial 10 percent rating for hypertension is warranted, and to that extent the appeal is granted.

The Board has considered whether a rating in excess of 10 percent is warranted at any point during the appeal period.  There is no evidence of systolic pressures of 200 or greater; a rating in excess of 10 percent is not warranted on that basis.  The Board acknowledges that record includes documentation of 2 blood pressure readings with diastolic readings of 110, in private treatment records dated in May 2005 and October 2005.  During that 6 months span, there are 14 documented blood pressure readings.  The Board cannot conclude that 2 of 14 readings over 6 months constitutes diastolic pressures predominantly of 110 or more.  Notably, the Diagnostic Code specifically contemplates the use of ameliorating medication; the Board need not consider whether the Veteran's blood pressure readings would be higher than documented were he to discontinue the use of his prescribed medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

In summary, the evidence of record reasonably shows that the Veteran requires the use of continuous medication to control his hypertension, which was historically predominantly 100 or more.  There is no medical evidence documenting systolic pressure of 200 or more or diastolic pressure predominantly 110 or more.  Furthermore, neither the Veteran nor his attorney has submitted any lay evidence or argument in support of a rating in excess of 10 percent for hypertension.  Consequently, an initial rating of 10 percent, but no higher, is warranted.

Psychiatric Disability

The Veteran's psychiatric disability (PTSD) is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not limited to those symptoms listed in the General Formula. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  (While the DSM-5 does not incorporate the use of GAF scores, discussion of GAF scores is warranted for evaluations/treatment provided prior to the adoption of the DSM-5.)

The Veteran first sought VA treatment in July 2006.  At that time, he wanted help with symptoms of depression (manifested by feeling "blue," lack of pleasure in activities, and excess sleeping) and anger management.  He reported losing his temper easily and multiple episodes of feeling "road rage," to include feeling like he could kill someone, but stated that he was aware of the problem, did not want to hurt anyone, and had not been violent with anyone.  He was referred for mental health consultation.  

On August 2006 mental health consultation, the Veteran reported that his anger problems had persisted for several years.  He stated that he got upset over little things, giving an example of an episode where he felt "road rage," but was able to refrain from acting out.  He reported that several prior marriages had ended due to his temper.  He denied property destruction.  With respect to depression, he was taking prescription medication, but did not feel it was effective.  He reported that his sleep was okay, with 2 recurring nightmares related to events in service that occurred twice yearly.  He reported low energy that had responded positively to a change in blood pressure medication.  He reported a past history of passive suicidal thoughts with no plan, and he denied any history of violence against others.  He reported experiencing anxiety in crowds and flashbacks of events in service, but denied any increase in emotional feelings as a result of those flashbacks, and denied any hallucinations or delusions.  He reported difficulty concentrating, lack of patience, and exaggerated startle reflex, as well as detachment from others, loss of interest in activities, and restricted emotions. 

On examination, the Veteran was fully oriented, casually dressed, calm, and cooperative.  His mood was depressed and his affect appropriate.  Speech was spontaneous and of normal rate and rhythm.  Thought processes were intact, and content was unremarkable.  PTSD and depression screens were positive.  His memory was intact, he followed conversation without becoming distracted, and judgment and insight were good.  He reported recent passive suicidal thoughts, but that he would not hurt himself because of his daughter.  

The clinician diagnosed chronic PTSD related to combat trauma and assigned a GAF of 55, indicating moderate impairment.  The clinician noted that the Veteran was able to function in life, noting that he worked full time and owned his own home.  Medication was adjusted to ameliorate symptoms.  

The Veteran was next evaluated in October 2006.  At that time, he reported that he had not felt that good in years, with reduced irritability and improved attitude.  His affect was bright, and his presentation was otherwise consistent with that shown in August 2006.

December 2006 VA treatment records note the Veteran's report that his depression was improved and that he had more energy.  His mood was reported as worried (he reported concerns regarding weight gain) and his affect was bright.  His mental status was otherwise unchanged.  In February 2007, he reported that he was "feeling so much better," and that his mood was stable, with less irritability.  He was well-groomed and pleasant; a GAF of 60 was assigned.  In May 2007, he reported that he had stopped taking the prescribed medication due to undesirable side effects.  At that time, his mood was depressed and his affect constricted, and he complained of a lack of energy, decreased motivation, and decreased interest in activities.  His mental status examination was otherwise unremarkable.  He was assigned a GAF of 55, and his medication was adjusted.

In a statement received in July 2007, the Veteran reported that four marriages had ended in divorce, that he was estranged from 2 of his 3 daughters, and that he lived alone in the country.  He reported a diagnosis of PTSD, symptoms of depression, and treatment with prescription medication.  He also reported that he experiences 2 recurring dreams.  VA treatment records for the same month document his report that he was "doing much better" with his adjusted medication and continuing to work fulltime.  He was fully oriented, with euthymic mood and full affect.  He had good hygiene, motor and speech were normal, insight and judgment were good, and he denied hallucinations, delusions, or suicidal/homicidal ideation.  His depression screen was normal, and his GAF was revised back up to 60.  The clinician felt that he did not require follow-up for six months.  

On March 2008 VA examination, the Veteran described his stressors and reported problems with anger and lack of patience since returning from active duty service, to include loss of jobs and marriages due to his temper.  He stated that he continued to have thoughts about Vietnam, as well as recurring dreams.  He reported some reduction in the intensity of his symptoms since initiating the use of prescribed medication, but no remission.  The Veteran's self-assessment of symptom severity was moderate-to-severe, but he did not assert that psychiatric symptoms impaired his activities of daily living.

As regards occupational impairment, the Veteran reported that he had been employed in the same position for 8 years, working fulltime, without any time lost due to psychiatric symptoms.  Prior to that, he had lost several jobs after losing his temper with co-workers or customers.  The examiner evaluated the Veteran's current occupational impairment as mild-to-moderate in severity.

As regards social impairment, the Veteran reported that he has daughters from each of his first three marriages, but that he had not talked to his eldest daughter for 5 years and that his second daughter does not return his calls, but he did not know why.  The Veteran reported that he is close to his third daughter and her child (his grandchild.)  The Veteran's fourth marriage ended 3-4 years prior, and his ex-wife said that she was afraid of him.  He acknowledged a history of yelling, raising his voice, ignoring his wives, and throwing objects, but denied that objects were thrown at people and denied making threats of harm or any other physical violence.  The Veteran reported that he lived a fairly isolated lifestyle alone on 8 acres, but sometimes enjoyed fishing with his older brother and frequently visited his third daughter and grandchild.  The examiner evaluated the Veteran's social impairment as moderate.  

On mental status examination, the Veteran was fully oriented, cooperative, attentive, and amiable.  He arrived on time, was dressed appropriately, had excellent grooming and hygiene, and was straightforward, direct, and honest.  Posture, gait, and psychomotor activity were within normal limits, and his speech/communication were normal.  Thought processes were clearly, logical, goal-directed, and coherent, and thought content was relevant and appropriate.  His memory and abstract reasoning skills were intact, attention and concentration skills were strong, social judgment was good, and insight was moderate to good.  He denied any history of delusions or hallucinations.  His mood was depressed and affect mildly constricted.  He admitted to a history of passive suicidal ideation, which he reported last occurred several years ago, during his last divorce.  He denied any homicidal ideation.  

The Veteran reported recurrent intrusive distressing recollections that occurred often while he was driving for work, as well as recurring dreams.  He denied flashback experiences.  He reported that he avoids talking about Vietnam.  He endorsed sleep disturbance and reported trouble getting out of bed, as well as a history of serious problems related to irritability and anger outbursts.  He also reported difficulty concentrating and some degree of hypervigilance.  The examiner diagnosed moderate PTSD.

The examiner also diagnosed moderate major depressive disorder, characterized by feelings of depressed and irritable mood, fatigue, worthlessness, hopelessness, diminished concentration, and a history (3 years prior) of suicidal ideation.  The examiner assigned an overall GAF of 55.  

In a March 2008 rating decision, the AOJ conceded the asserted stressors, granted service connection for PTSD, and assigned a 30 percent rating.  In his July 2008 notice of disagreement, and December 2008 substantive appeal, the Veteran asserted disagreement with the rating assigned, but did not provide any specific argument in support of an increased rating.  In October 2008, he submitted treatise evidence addressing, in a general fashion, the potential effects of PTSD on physical health, but did not assert any specific additional impairment due to his service-connected psychiatric disability.  In a February 2009 statement, the Veteran (through his then-attorney) clarified that he was seeking a 100 percent rating for PTSD and asserted, generally, that the March 2008 VA examination was inadequate and that his claim (for increased rating) was supported by the evidence of record.

August 2008 VA treatment records document continued complaints of becoming easily irritated, especially while driving.  At that time, the Veteran reported good appetite and fair concentration and energy.  He reported sleeping deeply for 5-6 hour nightly, with occasional naps.  He also reported feeling mildly depressed.  He was fully oriented, appropriately dressed and groomed, had good eye contact, and interacted spontaneously and appropriately.  Speech characteristics were normal, mood was good, and affect was full and congruent.  Concentration and memory were intact.  Insight and judgment were good.  Thought processes were coherent and goal-directed, and there were no abnormalities of content noted.  The Veteran denied suicidal/homicidal ideation, delusions, or hallucinations.  The clinician noted the prior diagnosis of PTSD and opined that the Veteran had been moderately depressed for many years.  A GAF of 55 was assigned.

September 2008 VA treatment records document the Veteran's report that he was "doing very well," that his sleep was no longer disturbed, and that his attitude had improved.  He was fully oriented, appropriately dressed and groomed, pleasant, and cooperative.  He appeared to be in good spirits, with good eye contact and spontaneous and appropriate conversation.  Concentration and energy were fair, but appetite was good.  He reported avoiding interactions with others, except for his daughter, granddaughters, and brother, which whom he regularly interacted.  The clinician evaluated him as "much improved."  A suicide risk assessment reflects that he last thought of suicide 4 years prior and had no current thoughts of self-harm.  He denied feeling hopeless or helpless.  He planned to maintain a strong and long relationship with his third daughter and grandchild.

On October 2008 follow-up, the Veteran reported his mood as stable, although still depressed.  He reported sleeping well, with infrequent nightmares.  On mental status examination, he was alert, casually dressed, pleasant, and engageable, with good eye contact and no abnormal movements.  His mood was described as "ok", with restricted affect.  However, speech was fluent, with normal rate and tone, and there was no impairment of thought process or content.  Insight and judgment were fair.  

In a November 2009 JMR, the parties agreed that the Board's August 2009 decision denying a rating in excess of 30 percent for PTSD failed to discuss the significance of evidence demonstrating passive suicidal/homicidal ideation, the tendency for the Veteran to lose his temper easily, moderate social isolation, and difficulty maintaining family relationships, as evidenced by a prior history of divorces and estrangement from family members.  In a February 2010 statement, the Veteran reiterated his contention that he was entitled to a 100 percent rating for psychiatric disability.  

December 2009 VA treatment records document the Veteran's expression of guilt, sadness, and shame with respect to his relationship record.  He reiterated that he does not have contact with his two eldest daughters, and that his last marriage ended in 2005.  He reported that he had previously been having 2 nightmares monthly, but had not had any in the past 8 months.  He acknowledged on-going symptoms of irritability, short temper, "road rage," and a preference for isolation.  He endorsed emotional numbness with respect to his interactions with others.  At that time, a depression screen was negative.  

On February 2011 VA examination, the Veteran reported that he last received psychiatric treatment in December 2009 and had recently discontinued the use of prescribed medication due to a perceived lack of benefit.  The Veteran reported that he continued to work at the same full-time job, and he denied missing significant amounts of work due to mental health issues.  However, he indicated that he has a tendency to become upset, start sweating, experience muscle tension, and have an urge to exit a situation for up to 30 minutes.  He reported a past history of work-related conflicts and that he is sometimes distracted by intrusive thoughts that cause him to miss turns while driving.  The Veteran expressed guilt and regret regarding past romantic relationships.  He reported that his oldest daughter does not respond to his efforts to reconnect with her, but noted that he regularly communicates with his youngest daughter and brother and that he has one close friend from the 1970s.  He reported a history of anger problems in his marriages, to include throwing inanimate objects, but denied any direct violence on others.  The examiner noted that the Veteran has a "notably isolated lifestyle and attempts to distance himself from others."  The Veteran described himself as impatient, avoidant, and uneasy in crowds.  His leisure activities included working on his property; he no longer had interest in fishing and had sold his boats.  

On mental status examination, the Veteran was fully oriented and alert, with unimpaired speech.  He made appropriate eye contact and was pleasant and cooperative.  Appearance and hygiene were adequate, auditory comprehension was intact, and his mood was mildly dysphoric with congruent affect.  The Veteran did not demonstrate any thought impairment.  He indicated that he might see something out of the corner of his eye, but denied any clear psychotic processes, hallucinations, or delusions.  The Veteran endorsed intent to put his affairs in order related to a sense of foreshortened future, but denied imminent homicidal or suicidal ideation.  His ability to perform activities of daily living was not significantly impaired, aside from slight impairment secondary to loss of motivation and disinterest in social activities.  He characterized his memory as poor with respect to recalling details of his in-service stressors and endorsed concentration difficulties.  He reported that he avoids military-related stimuli or discussions, and had demonstrated impairment of impulse control as manifested by episodes of anger and "road rage."  He acknowledged feeling fatigued, depressed, irritable, angry, guilty, and hopeless, and that he is easily startled and doesn't get along with others.  He reported spontaneous tearfulness, but denied panic attacks.  He reported sleep disturbance through nightmares.  

Psychological testing indicated mild-to-low moderate PTSD symptoms and severe depression, which the examiner opined were consistent with the in-person interview and the medical record.  The examiner assigned a GAF of 48-50 and opined that the Veteran's PTSD symptoms had not improved since the last examination, but that his depression symptoms had slightly worsened, to include fatigue, recurrent passive suicidal ideation, depressed mood, guilt feelings, feelings, of "helplessness," increased emotionality, social withdrawal, and spontaneous tearfulness.  

In October 2011, a VA depression screen was negative.  At that time, a clinician noted that the Veteran's anger issues appeared to have subsided, at least in part.  In November 2011, the Veteran enrolled in a telehealth program to reduce urgent care/ER visits related to his service-connected hypertension.  At that time, he reported that his psychiatric health was fine, that he was in no acute distress, and that he had no suicidal ideation.  In December 2011, he reported that he has no depression if he stays busy, but that if he stops and thinks for a long period he gets depressed; he denied the need for mental health treatment.  January and February 2012 VA treatment records note the Veteran's answer of "yes" to a telehealth questionnaire regarding onset of a depressive episode.  In January 2012 he reported that depression comes and goes, that his mood was even at 5 out of 10, and that he was recently dealing with the loss of two neighbors who had recently died.  In February 2012, the Veteran clarified that he pushed the wrong button and the answer was "no."  In April 2012, the Veteran reported difficulty falling asleep he attributed to unusual stress related to an upcoming inspection at work.  Since the work stress had abated, he denied the need for additional intervention.  

In a statement received in April 2012, the Veteran reported that his psychiatric condition had become "impossible to manage."  Specifically, he stated that when he is at work and cannot solve a problem quickly, he gets irritated, sweats the point that his shirt is soaked, feels pressure inside his head, and has to stop working for 30 minutes to cool off.  He reported that his discomfort is noticed, and commented upon, by others.  In VA telehealth treatment records from the following month, the evaluator marked "yes" for "severe psychiatric symptomatology that interferes with ability to function and maintain independence in the community," such as psychosis, substance abuse, severe mood disorder, or severe anxiety disorder.  The evaluator did not explain the reason for this evaluation, and elsewhere stated that the Veteran reported positive experiences and evaluated him as continuing to function at the "highest level daily."  Other May 2012 VA treatment records not his depression as stable and mood as fair, rated an average of 5 out of 10, with sleep disturbance attributed to non-psychiatric disabilities.  

On October 2013 VA examination, the examiner reported that the Veteran arrived on time, was dressed and groomed appropriately, was fully oriented, and presented as calm and coherent.  The Veteran reported his mood as "good."  His affect was slightly restricted, although stable and congruent with mood.  He was cooperative and responsive to questioning, and had friendly mannerisms.  His thought processes were linear, organized, and coherent, he tracked conversation cues well, and he maintained a calm demeanor.  His speech rate and tone were average, and his insight and judgment were fair.  Sort- and long-term memory appeared intact, with self-reported short-term memory problems at work that the examiner assessed as resulting from attention problems.  The Veteran denied any present suicidal or homicidal ideation, as well as any history of hallucination or delusion.  The examiner opined that the Veteran's psychiatric disability resulted in occupational and social impairment with deficiencies in most areas.  

The Veteran reported that he lived alone in a home he owned, and that he does not socialize with coworkers.  He denied any romantic relationships, and reported that two of his three daughters do not return his calls.  He did communicate with one daughter and regularly saw two of his grandchildren.  He talked to his brothers every two weeks and reported his relationship with them as positive overall.  

The Veteran reported that his work environment had recently changed, and that he was now working in an office around other people.  He reported that he did not like the social interactions, but was able to tolerate them.  He reported persistent irritability that causes him to be distant with coworkers, as well as problems with sustained attention/concentration that interfere with work.  

The Veteran reported that he wakes in the middle of the night due to not breathing, which he speculated might be due to disturbing dreams; the Veteran could not recall any dreams.  He reported difficulty falling asleep, getting 6 hours of sleep per night, and persistent fatigue.  He reported that certain external stimuli can cause agitation and irritability, and that he avoids conversations and news media.  He endorsed consistent irritability and exaggerated startle response to loud sounds.  However, he reported that he could not recall the last time he experienced a period of depression nearly every day for a week.  

The examiner identified the relevant symptoms pertaining to the Veteran's psychiatric diagnoses as chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was assigned a GAF of 48.  

A December 2013 VA treatment record notes the Veteran with normal mood and stable depression.  Depression and PTSD screens were negative at that time.  A November 2014 VA treatment record notes normal mood and the Veteran's intent to retire due to a (non-service-connected) shoulder injury (i.e., for reasons unrelated to his service-connected psychiatric disability.)

On June 2015 VA fee-basis examination, the examiner noted that both major depression and PTSD were present and that symptoms persisted despite the use of medication.  Symptoms identified included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, irritability, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, persistent inability to experience positive emptions, avoidance of stimuli, intrusive memories, distressing dreams, flashbacks, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran appeared depressed, with low motivation and energy levels.  The Veteran reported that he had no interest in others and cannot work around people, although he also reported that he was unemployable due to physical problems.  He had not seen a psychiatrist in 2 years.  The examiner opined that the Veteran's psychiatric symptoms resulted in occupational impairment with deficiencies in most areas.  

As a preliminary matter, the Board has considered the Veteran's general argument, through counsel, that the examinations provided were inadequate.  The Board finds that the examinations contained sufficient clinical findings (to include testing, when appropriate), discussion of the pertinent history and features of the disability, and provided rationales for all findings.  Furthermore, the Board notes that the VA examination reports are consistent with the contemporaneous medical record, and with the factual record as reported by the Veteran (regarding his employment and social relationships during the period under consideration.)  Consequently, the Board will proceed with the analysis of the ratings assigned for psychiatric disability.

At no time during the appeal period has the Veteran's psychiatric disability been manifested by symptoms that meet or more nearly approximate the criteria for a 100 percent rating.  Throughout the period on appeal, the Veteran maintained established social relationships.  He consistently reported that he regularly saw his third daughter, and several of his grandchildren, and that he was in regular, positive, communication with his brothers.  Thus, while he demonstrated social impairment based on symptoms such as (but not limited to) isolative behaviors and detachment from his coworkers, he did not manifest total social impairment.  As regards occupational impairment, while he reported (in some instances) that he quit work after his duties were reassigned to involve social interactions, he maintained a career of over a decade with his last employer, and reported no significant time lost due to psychiatric disability.  

The Board acknowledges the Veteran's reports of difficulty with "road rage," irritability, and attacks of sweating/pounding head when faced with a difficult problem, however, there is no evidence to suggest that the Veteran's occupational impairment was total.  The Board has also considered the May 2012 VA telehealth record indicating severe psychiatric symptoms interfering with independent living, but finds that such assessment was not supported by any rationale and is contradicted by commentary in that same record that the Veteran was functioning at the "highest level."  Consequently, the Board finds that the May 2012 record does not support a finding of impaired independent functioning.  There is no evidence in the record of gross impairment such as, or similar (in type, severity, or duration) to that cited in the rating schedule as consistent with 100 percent rating.  Taken as a whole, his PTSD symptoms do not reflect a disability picture analogous to total occupational and social impairment.  Therefore, a 100 percent rating is not warranted for any time under consideration.

As regards the period prior to February 24, 2011, the Board notes that, following the November 2009 JMR, the Veteran's psychiatric disability was reevaluated and a 50 percent initial rating granted.  The Board finds that this is consistent with the level of impairment shown.  

Prior to February 24, 2011, the Veteran's psychiatric disability was manifested by symptoms such as depressed mood, constricted/restricted affect, decreased motivation and interest in activities, lack of energy, recurring nightmares and other sleep disturbances, intrusive memories, some hypervigilance, a preference for social isolation, irritability, fatigue, worthlessness, and hopelessness.  During this same time period, he consistently denied hallucinations, delusions, and current suicidal/homicidal ideation.  His insight and judgment were fair to good, orientation was full, hygiene was good, speech and thought content and processes were normal, and he successfully maintained established social relationships.  He reported feelings of "road rage," but he also reported that he was able to successfully control any impulse to act (i.e., judgement and thinking were not impaired), and continued to maintain successful employment with no time lost (during this time period) to psychiatric disability.  He was consistently assigned GAF scores of 55-60, reflecting moderate symptoms, by VA examiners and his treating clinicians.  VA examiners assessed the overall level of his occupational and social impairment as no more than moderate, which is consistent with the clinical record.  

The Board has considered the higher, 70 percent rating criteria, but finds that such rating is not warranted because, considering the Veteran's psychiatric disability as a whole, he did not demonstrate significant deficiencies in most areas prior to February 24, 2011.  In making this determination, the Board has considered whether the February 24, 2011, examination, which documented worsening symptoms, suggests an earlier effective date for the increase to a 70 percent rating.  However, the examination does not suggest an earlier date by which the Veteran's psychiatric disability had worsened, and the Veteran acknowledged during that examination that he had not sought psychiatric treatment (records of which could have supported an earlier effective date for the increase) since December 2009.  His personal statement regarding worsening symptoms was received in April 2012, after the February 2011 examination, and did not cite an earlier onset date for his worsened symptoms.  Thus, the Board concludes that a rating in excess of 50 percent, prior to February 24, 2011, is not warranted. 

The Board acknowledges that, as noted in the November 2009 JMR, the Veteran identified a past history of feeling that he wanted to kill someone, as well as a past history of passive suicidal ideation (with no plan or intent), associated with his fourth divorce; significantly, these reported symptoms are documented as occurring prior to the grant of service connection, and thus do not reflect the severity of the Veteran's psychiatric disability during the period under consideration.  (Passive suicidal ideation was also identified in during the 70 percent "stage" and is consistent with that rating.)  

The Board also acknowledges that the Veteran was, prior to seeking VA treatment in July 2006, estranged from family members.  Notably, these estrangements also pre-date the period under review; during the period under review, the Veteran successfully maintained established familial relationships with his daughter, brothers, and grandchildren.  Because these symptoms either pre- or post-date the 50 percent "stage," the Board finds that they do not support an increase in the rating assigned for that "stage."  To the extent that the Veteran's symptoms had abated from historical levels due to the use of prescription medication, the Board notes that medication use is specifically contemplated in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130; see Jones, supra.

The November 2009 JMR also noted symptoms of easily losing his temper, which had cost him jobs in the past (i.e., prior to the appeal period), and moderate social isolation.  The Board finds that such symptoms, as manifested during the period under consideration (May 21, 2007, through February 24, 2011), are more consistent with symptoms cited as exemplars warranting a 50 percent rating, such as impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.  The Veteran endorsed a history of violence toward inanimate objects, but did not describe that such violence occurred during the period under evaluation, expressly denied violence toward people, and stated that he was largely able to control his impulses by thinking about his close family members (with whom he maintained successful relationships.)  Job losses had occurred well prior to the period under consideration, during which he maintained the same full-time employment.  Thus, the Board finds that these symptoms are not consistent with the nature, severity, and duration of those described in the 70 percent rating criteria, such as impaired impulse control resulting in unprovoked violence and the inability to maintain relationships, and do not support a rating in excess of 50 percent prior to February 24, 2011.  While the Board regrets that a more favorable decision could not be reached on this issue, the preponderance of evidence is against the claim for increases in the "staged" ratings assigned for psychiatric disability, and the appeal in that matter must be denied.

Extraschedular Ratings

The Board has considered whether the Veteran's increased rating claims should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  A threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for those service-connected disabilities are inadequate.  This is accomplished by comparing the level of severity and symptoms of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  See id.  

Comparing the Veteran's hypertension disability level to the applicable criteria, the Board finds that the degree of disability shown during the appeal period, specifically, elevated blood pressure readings that are controlled through the continuous use of medication, is encompassed by the rating schedule, which grants disability ratings based on the degree to which blood pressure is elevated.  There is no evidence of additional symptoms not contemplated by the rating assigned.  As regards the Veteran's psychiatric disability, the rating schedule is designed to evaluate social and occupational impairment, and symptoms beyond those specifically enumerated are contemplated by the schedular ratings.  See Mauerhan, supra.  There is no evidence of additional psychiatric symptoms beyond the social and occupational impairment considered herein.  Because the degree of disability shown during the appeal period is encompassed by the rating schedules for both hypertension and psychiatric disability, neither disability presents an exceptional disability picture, and the schedular ratings assigned to the Veteran are adequate.  Referral of the Veteran's increased rating claims for extraschedular consideration is not required.  In making this determination, the Board acknowledges the Veteran's general contention that "all of his medical conditions are inextricably intertwined."  (See, e.g. November 2012 substantive appeal).  However, the issue of whether any such interrelation, if present, results in increased disability so as to warrant referral for extraschedular consideration of the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

The appeal seeking entitlement to service connection for tinnitus is granted.

The appeal seeking entitlement to an effective date prior to July 17, 2007, for the grant of service connection for hypertension is denied.

An initial 10 percent rating for hypertension is warranted; to that extent, the appeal is granted, subject to the regulations governing payment of monetary awards. 

The appeal seeking entitlement to increases in the "staged" ratings assigned for psychiatric disability, currently evaluated at 50 percent, prior to February 24, 2011, and 70 percent from that date, is denied.


REMAND

In a February 2009 substantive appeal on the matter of the rating assigned for psychiatric disability, the Veteran expressed disagreement with the effective date assigned for any grant of service connection.  Because this communication was received within one year of the March 2008 rating decision granting service connection for PSTD, and because there is no ambiguity as to nature of the Veteran's disagreement (because at that time the only service-connected disability was PTSD and thus there was only one effective date that could be in dispute), the Board construes that portion of the February 2009 substantive appeal as a notice of disagreement with respect to the effective date assigned for the grant of service connection for psychiatric disability.  

The Court has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case (SOC), the issue must be remanded to the AOJ to issue an SOC and to provide the appellant an opportunity to perfect the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a SOC addressing the matter of the effective date assigned for the grant of service connection for psychiatric disability.  The appellant, and his attorney, should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  If a timely substantive appeal is received, then this issue should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


